In re Soileau, Patsy; — Plaintiffs); applying for writ of certiorari and/or review; Parish of Terrebonne, 32nd Judicial District Court, Div. “A”, No. 112,970; to the Court of Appeal, First Circuit, No. CA96 0017.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court is reinstated for reasons assigned by Judge Morris A. Lottinger, Jr. in his dissenting opinion. See Daigle v. Authement, 96-1662 (La. 4/8/97), 691 So.2d 1213.
LEMMON, J., would grant and docket.
JOHNSON, J., would deny the writ.
CALOGERO, C.J., not on panel.